Name: Commission Regulation (EC) No 2339/96 of 6 December 1996 establishing rules for the management and distribution of textile quotas established for the year 1997 pursuant to Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  cooperation policy;  tariff policy;  international trade
 Date Published: nan

 7. 12 . 96 EN Official Journal of the European Communities No L 318/5 COMMISSION REGULATION (EC) No 2339196 of 6 December 1996 establishing rules for the management and distribution of textile quotas established for the year 1997 pursuant to Council Regulation (EC) No 517/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, have the effect of restricting trade , since the failure of traditional operators to use up all of the quantities set aside for them left an unused balance to which new operators found access difficult;Having regard to the Treaty establishing the European Community, Whereas the fact that little use has been made of most of the quantitative quotas set aside for traditional operators and the fact that Regulation (EC) No 1937/96 has recently increased the quantities available in certain cat ­ egories suggest that it is no longer necessary to set aside part of the available quantities for what have been termed 'traditional operators'; Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for the import of textile products from certain third countries not covered by bilateral agreements, protocols or other ar ­ rangements, or by other specific Community import rules ('), as last amended by Regulation (EC) No 1937/96 (2), and in particular Articles 17 (3) and (6) and 21 (2) and (3) thereof, in conjunction with Article 25 (3) thereof, Whereas in order to satisfy the greatest possible number of operators it therefore seems appropriate to make the 'first come, first served' allocation method based on the chronological order of receipt of the notifications from Member States more flexible by placing a ceiling on the quantities which can be allocated to each operator by that method; Whereas the Council , through Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third coun ­ tries and envisaged, in Article 17 (2), that these quotas would be allocated in chronological order of receipt of notifications from the Member States according to the principle of first come, first served; Whereas efforts should nevertheless be made to guarantee a degree of continuity in trade; whereas this consideration and the desirability of efficient quota administration make it appropriate for operators to be allowed to make their initial import authorization application for 1997 equival ­ ent to the quantity (for each textile category and each third country) which they imported in 1996; Whereas Article 17 (3) of Regulation (EC) No 517/94 stipulates that it is possible , in certain circumstances, to make use of allocation methods which differ from the method based exclusively on the chronological order of receipt of notifications from Member States, as well as to envisage the division of the quotas into tranches or to set aside part of a specific quantitative limit exclusively for applications "which are backed up by proof of the results of previous imports; Whereas it has also proved necessary to revise the maximum quantities previously established for certain categories in order to allow commercially significant transactions to take place; Whereas it is advisable , in order not to affect unduly the continuity of trade flows, to adopt rules for management and distribution of the quotas established for 1997 pursuant to Regulation (EC) No 517/94 before the quota year begins; Whereas for optimum use of the quantities it is approp ­ riate to envisage that each operator, after 50 % utilization of a licence, can introduce a new request for a licence, not exceeding a predetermined quantity, provided quantities are available in the quotas; Whereas past experience of the administration of the quantitative restrictions in Annexes IIIB and IV to Regu ­ lation (EC) No 517/94 has furthermore revealed that quota-allocation arrangements which set aside some of the available quantities for traditional operators could Whereas it is appropriate for the sake of sound adminis ­ tration to make import authorizations valid for nine months from the date of issue and to stipulate that the Member States can issue licences only after being notified of the Commission 's decision and only if an operator can prove the existence of a contract and certify (except where specifically provided otherwise) that he has not already (') OJ No L 67, 10 . 3 . 1994, p . 1 . 2 OJ No L 255, 9 . 10 . 1996, p . 4 . No L 318/6 IEN Official Journal of the European Communities 7 . 12. 96 been allocated a Community import authorization under this Regulation for the categories and countries concerned; whereas the competent national authorities are however authorized, in response to importers' applica ­ tions, to extend by three months and up to 31 March 1998 licences of which at least 60 % has been used by the application date; Whereas the measures provided for in this Regulation are in accordance with the opinion expressed by the Committee established by Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 This Regulation specifies certain rules concerning the management of quantitative quotas established by Regula ­ tion (EC) No 517/94 and applicable for 1997. Article 2 The quotas referred to in Article 1 and shown in Annexes IIIB and IV to Regulation (EC) No 517/94 shall be alloc ­ ated on a 'first come, first served' basis according to the chronological order of receipt by the Commission of Member States' notifications of applications from indi ­ vidual operators, for amounts not exceeding the maximum quantities per operator stipulated in the Annex hereto . These maximum quantities shall not, however, apply to operators able to prove to the competent national author ­ ities when making their first application for 1997 that they imported, for given categories, given third countries and under import licences granted to them for 1996, more than the maximum quantities specified for each category. In the case of such operators, the competent authorities may authorize imports of no more than the quantities imported in 1996 for given third countries and given categories, provided that enough quota is available . Article 3 Any importer who has used 50 % or more of the amount allocated to him through a licence under this Regulation may make a further application for a licence , for the same category and country of origin , for amounts not exceeding the maximum quantities laid down in the Annex hereto, provided that enough of the quota is available . Article 4 The requests for import authorizations can be submitted to the Commission as of 2 January 1997 at 10 a.m., Brus ­ sels time . Import authorizations shall be valid for nine months from the date of issue, but in no case later than 31 December 1997. At the importer's request, the com ­ petent national authorities may, however, grant a three ­ month extension for licences which are at least 60 % used up at the time of the request. The extension must in no case last beyond 31 March 1998 . The competent authorities of the Member States shall issue authorizations only after being notified of the Commission's decision and only if an operator can prove the existence of a contract and, without prejudice to the provisions of Article 3 , certify in writing that he has not already been allocated a Community import authorization under this Regulation for the categories and countries concerned . Article 5 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1996 . For the Commission Leon BRITTAN Vice-President 7. 12. 96 EN Official Journal of the European Communities No L 318/7 ANNEX Maximum amounts referred to in Article 2 Country concerned Category Unit Maximum amount North Korea 1 kilograms 1 000 2 kilograms 1 000 3 kilograms 1 000 4 pieces 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 1 000 8 pieces 5 000 9 kilograms 5 000 12 pairs 5 000 13 pieces 5 000 14 pieces 5 000 15 pieces 1 000 16 pieces 5 000 17 pieces 5 000 18 kilograms 1 000 19 pieces 5 000 20 kilograms 1 000 21 pieces 5 000 24 pieces 5 000 26 pieces 5 000 27 pieces 5 000 28 pieces 5 000 29 pieces 5 000 31 pieces 5 000 36 kilograms 5 000 37 kilograms 5 000 39 kilograms 5 000 59 kilograms 5 000 61 kilograms 5 000 68 kilograms 5 000 69 pieces 5 000 70 pieces 5 000 73 pieces 5 000 74 pieces 5 000 75 pieces 5 000 76 kilograms 1 000 77 kilograms 1 000 78 kilograms 1 000 83 kilograms 1 000 87 kilograms 1 000 109 kilograms 1 000 117 kilograms 1 000 118 kilograms 1 000 142 kilograms 1 000 151 A kilograms 1 000 151 B kilograms 1 000 I 161 kilograms 1 000 Republics of Bosnia-Herzegovina, 1 kilograms 20 000 Croatia and Former Yugoslav Republic 2 kilograms 20 000 of Macedonia 2a kilograms 5 000 3 kilograms 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 5 000 8 pieces 5 000 9 kilograms 5 000 15 pieces 5 000 16 pieces 5 000 I 67 kilograms 5 000 No L 318/8 I EN Official Journal of the European Communities 7. 12. 96 Country concerned Category Unit Maximum amount Federal Republic of Yugoslavia 1 kilograms 20 000 2 kilograms 20 000 2a kilograms 5 000 3 kilograms 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 5 000 8 pieces 5 000 9 kilograms 5 000 15 pieces 5 000 16 pieces 5 000 I 67 kilograms 5 000